Exhibit 10.60




REAL ESTATE LEASE

        THIS LEASE, entered into by Ferguson Properties (hereinafter referred to
as “Landlord”) and Pyramid Coach, Inc, (hereinafter referred to as “Tenant”) on
this 16 day of November 2004 (“Effective Date”).


RECITALS

        WITNESSETH THAT Landlord and Tenant, in consideration of their mutual
undertakings, agree as follows:

        1.         RENT AND OTHER EXPENSES:
        Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
certain real estate commonly know as 2620 Locust Street, Nashville, Tennessee
(hereinafter referred to as Leased Premises) and all appurtenances thereto for a
term of three (3) years, commencing on November 12, 2004, and ending on November
30, 2007, unless sooner terminated, and

 
(a)
Rent:  Tenant without demand or notice shall pay a monthly rental as follows:

        Year 1 beginning December 1, 2004 until November 30, 2005: $5,150 per
Month
        Year 2 beginning December 1, 2005 until November 30, 2006: $5,250 per
month
        Year 3 beginning December 1, 2006 until November 30, 2007: $5,350 per
month


 
with such amounts due and payable on or before the first day of each month in
advance, at the address of Landlord set forth in this Lease, or such other
address as Landlord by notice shall direct. Tenant shall be granted access to
the Leased Premises upon the Effective Date for the purpose of preparing the
Leased Premises for occupancy. Rent not received by the 5th of the month shall
incur a late fee of five (5%).


 
(b)
Other expenses:  Tenant shall be responsible for and shall pay or promptly
reimburse Landlord for all state and local taxes imposed on the Leased Premises
and the cost of casualty insurance on the Leased Premises. Landlord will pay the
real estate taxes and insurance. Tenant shall reimburse Landlord monthly.

 
(c)
Liability insurance:  During the lease term, Tenant shall maintain in force and
effect, at its cost and expense, a policy or policies against claims or demands
arising out of or related to Tenant’s use, maintenance, operation and occupancy
of the Leased Premises in an amount of not less than $500,000 for injuries to
one person and $1,000,000 for injuries to more than one person in one accident.
Landlord shall be named as an additional insured for such policies Tenant shall
be responsible for and pay for all utilities used upon the Premises.

        2.        USE, COMPLIANCE WITH LAWS, SIGNS
        The Leased Premises shall be used by Tenant only for the purposes of:
operating a motorcoach leasing business with offices and maintenance facilities
and for no other use or purpose. Tenant shall keep the Leased Premises in a
clean and orderly condition and shall conduct its business therefrom in a
careful and safe manner. Tenant shall not use the Leased Premises or maintain
them in any manner constituting a violation of any ordinance, statute,
regulation, or order of any governmental authority including without limitation
zoning ordinances, nor shall Tenant maintain, permit or suffer any nuisance to
occur or exist on the Leased Premises. Landlord warrants and represents that the
Leased Premises are properly zoned allowing Tenants to operate a motorcoach
leasing business upon the Leased Premises.

        3.         SURRENDER AND HOLDOVER
        Upon the expiration or sooner termination of this Lease Tenant shall
surrender to Landlord the Leased Premises, together with all other property
affixed to the Leased Premises (excepting trade fixtures) broom clean and in the
same order and condition in which Tenant received them, the effects of ordinary
wear, acts of God, casualty, insurrection, riot or public disorder excepted.
Unless an event of default as hereinafter defined has occurred and remains
uncurred, Tenant shall prior to the expiration of the term remove all of
Tenant’s trade fixtures and personal property from the Leased Premises. Any
damage to the Leased Premises, caused by such removal shall be repaired by
Tenant prior to the expiration of the temp. If Tenant shall remain in possession
of all or any part of the Leased Premises after the expiration of the term of
this Lease, with the consent of the Landlord, then the Tenant shall be a Tenant
from month to month at the same rental and subject to all of the other
applicable covenants, terms and conditions hereof.

        4.         ALTERATIONS AND MAINTENANCE OF LEASED PREMISES
        Tenant shall not cause or permit any alterations, additions or changes
of or upon any part of the Leased Premises without first obtaining the written
consent of Landlord. All alterations, additions or changes to the Leased
Premises shall be made in accordance with all applicable laws and shall become
the property of Landlord.
        Landlord, promptly after written notice from Tenant, shall make all
repairs necessary to maintain the following in the same condition they are now
in:

  A.
The exterior and structural walls (excluding storefronts, doors and glass)
structural floors (excluding floor coverings), foundations, roofs, gutters, and
exterior downspouts of the Leased Premises,

  B.
All appurtenances (if any) to the Leased Premises, including, without
limitations, sidewalks, driveways, parking areas and,

  C.
Water, sewage, gas and electrical lines from the public mains up to the point of
entry to the Leased Premises, and

  D.
If the Leased Premises are an integral part of a larger structure, then to such
portions of the structure which because of its state of disrepair adversely and
materially affects the Tenant’s use of the Leased Premises.




2

except to the extent that the acts or neglect of Tenant its employees or
invitees necessitates such repairs. Tenant shall make all other repairs not
required to be made by Landlord to maintain the Leased Premises in the same
condition they are now in. Tenant accepts the Leased Promises in their present
condition, except for certain alterations/modifications on Exhibit “A,” which is
attached hereto and made a part hereof by reference. Tenant shall not be
obligated under this provision to repair any injury to the Leased Premises
resulting from fire or other casualty.

        5.         DESTRUCTION
        If the Leased Premises should be damaged or destroyed by fire or other
cause to such extent that the cost of repair and restoration would exceed 30
percent of the amount it would cost or replace the Leased Premises in their
entirety at the time such damage or destruction took place, then Landlord shall
have the right to cancel this Lease by giving Tenant notice of such election
within thirty (30) days after the occurrence of such damage or destruction and
this Lease shall terminate as of fifteen (15) days after the date such notice is
given. If Landlord fails to exercise this option to terminate then Landlord
shall at its expense promptly repair and restore the Leased Premises to
substantially the same condition they were in prior to the damage or
destruction.
        If the Leased Premises should be damaged or destroyed by fire or other
cause to such an extent that the costs of repair and restoration would be less
than 30 percent of the amount it would cost to replace the Leased Premises in
their entirety at the time such damage or destruction took place, then this
Lease shall not terminate and the Landlord shall at its expense promptly repair
and restore the Leased Premises to substantially the same condition they were in
prior to the damage or destruction.
        If the Leased Premises are an integral part of a larger structure and if
the structure should be damaged or destroyed by fire or other cause to such an
extent that the cost of repair and restoration would exceed 30 percent of the
amount it would cost to replace the structure in its entirety at the time such
damage or destruction took place and notwithstanding that the Leased Premises
may be unaffected by such damage or destruction, then Landlord shall have the
right to cancel this Lease by giving Tenant notice of such election within
thirty (30) days after the occurrence of such damage or destruction and this
Lease shall terminate fifteen (15) days after the date such notice is given.
        In the event the Leased Premises are damaged or destroyed the rents
herein provided, or a fair and equitable portion thereof, shall be abated until
such time as the Leased Premises are repaired and restored. The term of this
Lease shall he extended for a period equal to the period during which there has
been a complete abatement of rent. The opinion of an architect or registered
engineer appointed by Landlord as to the costs of repair, restoration or
replacement shall be controlling upon the parties. Landlord’s obligations to
restore or repair does not include fixtures or improvements installed or owned
by Tenant.

        6.         CONDEMNATION
        If the entire Leased Premises, or such portion thereof as will make the
remainder unsuitable for the use permitted by this Lease, is condemned by any
legally constituted authority, or if a conveyance or other acquisition in lieu
of such condemnation is made, then this Lease shall terminate as of the date
possession is required by the condemnor. If a portion of the Leased Premises is
condemned but the remainder is still suitable for the use permitted by this
Lease, this Lease shall not terminate but a portion of the rent fox the rest of
the term shall be abated in proportion to the amount of the Leased Premises
taken. All compensation paid in connection with the condemnation shall belong to
and be the sole property of Landlord, except Tenant shall be entitled to any
compensation awarded for Tenant’s trade fixtures and for moving expenses.




3

        7.         MECHANIC’S LIEN
        Tenant shall not permit a Mechanic’s Lien, or similar such filing, to
attach to the Leased Premises or any part thereof by reason of labor, services
or materials claimed to have been performed or furnished to or for Tenant. If
such Mechanic’s Lien shall be filed, Landlord at its option may compel the
prosecution of an action for the foreclosure of such Mechanic’s Lien by the
lienor. If any such Mechanic’s lien shall be filed and an action commenced to
foreclose the lien, Tenant, upon demand by Landlord, shall cause the lien to be
released by the filing of a written undertaking with a surety approved by the
Court and obtaining an order from the Court releasing the property from such
lien.

        8.         INDEMNIFICATION AND RFLEASE
        Regardless of whether or not, separate, several, joint or concurrent
liability may be imposed upon Landlord, Tenant shall indemnify and hold harmless
Landlord from and against all damages, claims and liability arising from or
connected with Tenant’s control or use of the Leased Premises, including without
limitation, any damage or injury to person or property. This indemnification
shall not include any matter for which the Landlord is effectively protected
against by insurance. If Landlord shall, without fault, become a party to
litigation commenced by or against Tenant, then Tenant shall indemnify and hold
Landlord harmless. Tenant does hereby release Landlord from all liability for
any accident, damage or injury caused to person or property on or about the
Leased Premises, whether due to negligence on the part of Tenant and
notwithstanding whether such acts or omissions be active or passive. Landlord
and Tenant do each hereby release the other from all liability for any accident,
damage or injury caused to person or property, provided, this release shall be
effective only to the extent that the injured or damaged party is insured
against such injury or damage and only if this release shall not adversely
affect the right of the injured or damaged party to recover under such insurance
policy.

        9.         EVENTS OF DEFAULT
        Any of the following shall be deemed an Event of Default:

 
A.
The failure to pay any installment of rent when the same becomes due and the
failure continues for 30 days.

 
B.
Tenant’s failure to perform or observe any other covenant, term or condition of
this lease to be performed or observed by Tenant and if curable, the failure
continues for 30 days after notice thereof is given to Tenant.

 
C.
Abandonment of the Leased Premises.

 
D.
The filing or execution or occurrence of:

  (1)
An involuntary petition in bankruptcy against Tenant and the failure of Tenant,
in good faith, to promptly commence and diligently pursue action to dismiss the
petition.

  (2)
A petition against Tenant seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or other relief of the same or different
kind under any provision of the Bankruptcy Act, and the failure of Tenant in
good faith to promptly commence and diligently pursue action to dismiss the
petition.




4

  (3)
A general assignment for the benefit of creditors by Tenant.

  (4)
The taking by any party of the leasehold created hereby, or any part thereof,
upon foreclosure, levy, execution, attachment or other process of law or equity.


 
10.
LANDLORD’S REMEDIES

 
A.
Upon the occurrence of any Event of Default Landlord may, at its option, in
addition to any other remedy or right it has hereunder or by law:

  (1)
Re-enter the Leased Premises, without demand or notice, and resume possession by
an action in law or equity or by force or otherwise and without being liable in
trespass or for any damages. Landlord may remove all persons and property from
the Leased Premises and such property may be removed and stored at the cost of
Tenant.

  (2)
Terminate this Lease at any time upon the date specified in a notice to Tenant.
Tenant’s liability for damages shall survive such termination. Upon termination
such damages recoverable by Landlord from Tenant shall be an amount equal to
“Liquidated Damages.”


 
“Liquidated Damages” means an amount equal to the monthly rental for a period of
sixty (60) days.


  B.
Upon the occurrence of any of the following:

  (1)
The filing of a voluntary petition in bankruptcy by Tenant.

  (2)
The filing of a petition or answer by Tenant seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other relief
of the same or different kind under any provision of the Bankruptcy Act.

  (3)
An adjudication of Tenant as a bankrupt or insolvent.

  (4)
The appointment of a trustee, receiver, guardian, conservator or liquidator of
Tenant with respect to all or substantially all of its property this Lease shall
terminate ipso facto as of such occurrence and the Leased Premises shall be
surrendered as required by Section 3. Tenant’s liability for damages shall
survive such termination and Landlord shall be entitled to recover an amount
equal to Liquidated Damages as defined above or an amount equal to the maximum
allowed by an statute or rule of law in effect at the time when and governing
the proceedings in which such amount is sought, whichever is less.


        11.         ADVANCES AND INTEREST
        Upon the occurrence of any Event of Default, Landlord may, if such
default has not been cured, cure that default for the account and at the expense
of Tenant. If Landlord in curing such default is compelled to pay or elects to
pay any sum of money or do any acts which will require the payment of any sum of
money, the sum so paid or incurred shall be reimbursed by Tenant upon demand by
Landlord.




5

        12.         ACCESS BY LANDLORD TO LEASED PREMISES
        Landlord, Landlord’s agents, and Landlord’s prospective Tenants,
purchasers or mortgagors shall be permitted to inspect and examine the Leased
Premises at all reasonable times and Landlord shall have the right to make any
repairs to the Leased Premises which Landlord may deem necessary, but this
provision shall not be construed to required Landlord to make repairs except as
is otherwise required hereby. For a period commencing six (6) months prior to
the expiration of the term of this Lease, Landlord may maintain “For Rent” signs
on the front or on any part of the Leased Premises.

        13.         QUIET ENJOYMENT
        If Tenant shall perform all of the covenants and agreements herein
provided to be performed on Tenant’s part, Tenant shall, at all times during the
term, have the peaceable and quiet enjoyment of possession of the Leased
Premises without any manner of hindrance from Landlord or any parties lawfully
claiming under Landlord.

        14.         SECURITY PAYMENT
        The sum of $5,150.00 is hereby paid by Tenant as security (and not as a
payment of rental, final or otherwise) for the .full and faithful performance by
Tenant of all of its duties under this Lease and without any liability on
Landlord for interest. Upon an Event of Default as heretofore defined, Landlord
may apply such sum to any liability, costs or damages caused Landlord without
waiving or limiting its right to further hold Tenant for liability, costs or
damages otherwise due. Within fifteen (15) days after the termination of this
Lease, Landlord shall repay to Tenant all or such part of the sum paid as
security as Tenant shall be entitled to.

        15.         GENERAL AGREEMENT OF PARTIES
        This Lease shall extend to and be binding upon the heirs, personal
representatives, successors and assigns of the parties. This provision, however,
shall not be construed to permit the assignment of this Lease except as may be
permitted hereby. When applicable, use of the singular form of any wore shall
mean or apply to the plural and the neuter form shall mean or apply to the
feminine or masculine.
        The captions and article numbers appearing in this Lease are inserted
only as a matter of convenience and are not intended to define, limit, construe
or describe the scope or intent of such provisions. No waiver by Landlord of any
default by Tenant shall be effective unless in writing, not operate as a waiver
of any other default or of the same default on a future occasion. Landlord’s
acceptance of rent shall not deemed a waiver as to any proceeding default. Any
notices to be given hereunder shall be deemed sufficiently given when in writing
and (a) actually served on the party to be notified or (b) placed in an envelope
directed to the party to be notified at the following addresses ant deposited in
the United States mail by certified or registered mail, postage prepaid:

  If to Landlord: Ferguson Properties


  If to Tenant: Pyramid Coach, Inc.
Attn: Jeff Osler
111 Monument Circle, Suite 4800
Indianapolis, IN 46204





6

  With a copy: Neil E. Lucas, Esq.
111 Monument Circle, Suite 4800
Indianapolis, IN 46204


Such addresses may be changed by either party by written advise as to the new
address given as above provided. If there is more than one Tenant, their
obligation shall be joint and several. This Lease shall not he recorded.

        16.         REAL ESTATE BROKERS.
        Landlord and Tenant hereby acknowledge that Nashville Commercial Real
Estate Services represents the Landlord and The Stanton Group, Inc. represents
the Tenant. NCRES and the Stanton Group will equally split a six (6%) percent
real estate commission paid by the Landlord over the life of this lease.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on this
16 day of November, 2004, and if this Lease is executed in counterparts, each
shall be deemed an original.

FERGUSON PROPERTIES



Signature /s/ Owen W. Ferguson

--------------------------------------------------------------------------------


Printed Owen W. Ferguson

--------------------------------------------------------------------------------

PYRAMID COACH, INC.



Signature  /s/ Jeff Osler

--------------------------------------------------------------------------------


Printed   Jeff Osler, Chairman

--------------------------------------------------------------------------------


STATE OF INDIANA )   ) SS: COUNTY OF MARION )  


        Before me a Notary Public in and for said County and State personally
appeared Jeff Osler, chairman of the Board of Pyramid Coach, Inc. who
acknowledged the execution of the foregoing Real Estate Lease.

        Witness my hand and Notarial Seal this 16th day of November, 3004.

My Commission Expires:


June 27, 2008

--------------------------------------------------------------------------------

Signature:  /s/ Jonathan B. Swain

--------------------------------------------------------------------------------


Printed   Jonathan B. Swain

--------------------------------------------------------------------------------



Residing In Marion County, Indiana


This instrument was prepared by Neil E. Lucas, Attorney at Law.




7

EXHIBIT A

Landlord will make the following improvements for property at 2620 Locust
Street.

                 1)         Install two (12’x 14’) drive-in doors at the front
of the building
                 2)         Demolish interior office space in the warehouse.
                 3)         Fence the side parking lot.

The cost of installing the drive-in doors will be amortized over the life of the
lease at 8%.